DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
	Claims 1-27 were originally filed December 15, 2020.
	The amendment received March 1, 2021 cancelled claims 1-27 and added new claims 28-44.
	The amendment received March 23, 2022 amended claim 41 and added new claims 45-55.
	Claims 28-55 are currently pending.
	Claims 41, 45-48, 50, 52, and 53 are currently under consideration.
Election/Restrictions
Applicant’s election without traverse of Group II (claims 41 and 45-55) in the reply filed on March 23, 2022 is acknowledged.

Claims 28-40 and 42-44 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2022.

Applicant’s election of WT C. elegans LITE-1 and a pharmaceutically acceptable carrier in the reply filed on March 23, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)). 

Claims 49, 51, 54, and 55 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 23, 2022. Please note: applicants elected a subgenus of “pharmaceutically acceptable carrier”. Therefore, the subgenus was searched.
Priority
The present application is a CON of 16/349,448 filed May 13, 2019 (now U.S. Patent 10,864,153) which is a 371 (National Stage) of PCT/US2017/061305 filed November 13, 2017 which claims the benefit of 62/421,672 filed November 14, 2016.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on March 1, 2021 is being considered by the examiner, in part (see the crossed out citation for Sperling and Rafferty which was not provided).

The information disclosure statement filed June 17, 2021 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the citations are incomplete (missing dates, etc.).  It has been placed in the application file, but the information referred to therein has not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).
Claim Objections
Claim 41 is objected to because of the following informalities:  “contacting skin of a subject” should read “contacting the skin of a subject” or “contacting a subject’s skin”.  Appropriate correction is required.

Claim 45 is objected to because of the following informalities:  “C. elegans” should read “Caenorhabditis elegans” to remove the embedded period in the claim.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 41, 46-48, 50, 52, and 53 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a written description rejection.
	Claim 41 is drawn to a method of protecting skin against UVA and/or UVB light, comprising: contacting the skin of a subject with a composition, comprising (a) a LITE-1 polypeptide or portion thereof; and (b) at least one carrier. The invention as claimed encompasses all “LITE-1 polypeptide” and “portions thereof” since a length limit, percent identity, common core structure necessary for function, etc. is not part of the present claim. The claim states that the composition must protect skin against UVA and/or UVB light. However, the claimed invention does not include any structural information regarding the “LITE-1 polypeptide” or “portion thereof” which is necessary for the function of protecting the skin against UVA and/or UVB light. 
The specification clearly teaches that the photoabsorption ability of LITE-1 depends on the conformation of LITE-1 (please refer to Example IV particularly page 26, line 21 and the sentence spanning pages 26 and 27). In addition, the specification teaches that A332V and S226F mutations can disrupt absorption of UVA light (please refer to Example V). Example VII also teaches that W77 and W328 mutations (i.e. alanine or phenylalanine) can abolish UVA absorption and almost eliminate UVB absorption. Therefore, single (99.8% identity to present SEQ ID NO: 1) or double point mutations (99.5% identity to SEQ ID NO: 1) of the 439mer polypeptide LITE-1 (SEQ ID NO: 1) can have significant changes in function. However, the claimed invention does not include any structural limitations regarding the “LITE-1 polypeptide” or “portion thereof”. The limitations of claims 46-48 regarding at least 90% identical, at least 95% identical, and at least 99% identical are not enough to determine what the requirements are for the “LITE-1 polypepetide” or “portion thereof” since single or double point mutations can have extensive effects on function regarding UVA and UVB light absorption. Therefore, one skilled in the relevant art would not reasonably conclude that the Applicants had possession of the invention as claimed since a specific and functionally signification structural limitation regarding the “LITE-1 polypeptide” or “portion thereof” is not included in the claimed invention.
	See Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that "applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention. The invention is, for purposes of the 'written description' inquiry, whatever is now claimed."  (See page 1117.)  The specification does not "clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed."  (See page 1116.).
With the exception of WT LITE-1 (SEQ ID NO: 1) as disclosed by the specification, the skilled artisan cannot envision the method of claim 41. Adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.   See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993) and Amgen Inc. V. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016.  In Fiddes v. Baird, 30 USPQ2d 1481, 1483, claims directed to mammalian FGF's were found unpatentable due to lack of written description for the broad class wherein the specification provided only the bovine sequence.
Additionally, Cf. University of Rochester v G.D. Searle & Co., Inc., Monsanto Company, Pharmacia Corporation, and Pfizer Inc., No. 03-1304, 2004 WL 260813 (Fed. Cir., Feb. 13, 2004) held that:
	Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to that subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 41, 50, 52, and 53 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. One of skill in the art would not be able to determine the scope of the presently claimed method. For example, it is unclear what the metes and bounds of “a LITE-1 polypeptide or portion thereof” are. This is the case for both the “LITE-1 polypeptide” alone and particularly the “portion thereof”. As presently claimed, the “portion thereof” could be a 1mer, 2mer, etc. since the intended use in the preamble is not considered to limit the structure of the claim. Even the “LITE-1 polypeptide” could be a fragment, mutant, etc. since no structural reference is provided regarding the sequence in the claim. This is particularly relevant due to dependent claims referring to % identity, etc.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 41, 46-48, 50, 52, and 53 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,864,153. Although the claims at issue are not identical, they are not patentably distinct from each other because both the presently claimed method and the method as claimed in 10,864,153 are drawn to methods of protecting the skin against UVA and/or UVB light comprising contacting the skin of a subject with a composition of a LITE-1 polypeptide with S226F and/or A332V mutation(s) and a carrier.

Claims 41 and 45 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,864,153 in view of Liu et al., 2010, C. elegans phototransduction requires a G protein-dependent cGMP pathway and a taste receptor homolog, Nat Neurosci, 13(6): 715-722. Both the presently claimed method and the method as claimed in 10,864,153 are drawn to methods of protecting the skin against UVA and/or UVB light comprising contacting the skin of a subject with a composition of a LITE-1 polypeptide with S226F and/or A332V mutation(s) and a carrier.
However, U.S. Patent No. 10,864,153 does not specifically claim WT LITE-1 (SEQ ID NO: 1).
For present claim 45, Liu et al. teach WT LITE-1 (please refer to the entire reference particularly “Phototransduction in photoreceptor cells require LITE-1” and “LITE-1 confers photosensitivity to photo-insensitive cells”). 
The claims would have been obvious because the substitution of one known element (i.e. single or double mutant of LITE-1) for another (WT LITE-1) would have yielded predictable results (i.e. administration of LITE-1 to skin of a subject) to one of ordinary skill in the art at the time of the invention. See KSR International Co. v. Teleflex Inc., 82 USPQ 1385 (U.S. 2007).
Future Communications
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMBER D STEELE whose telephone number is (571)272-5538. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry D Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMBER D STEELE/Primary Examiner, Art Unit 1658